DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two end positions” of the “fuse extractor” (e.g., claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections

Claims 1-15 and 17 are objected to because of the following informalities:  
Claims 1-7, 10-12, and 14-15: every instance of the clause “the fuse cartridge” should be amended to recite “the rotatable fuse cartridge” so that the claim nomenclature is consistent throughout the claims.
Claims 1, 4, 10-11, and 15: every instance of the clause “the fixed contacts” should be amended to recite “the pair of fixed contacts” so that the claim nomenclature is consistent throughout the claims.
Claims 2-14: the clause “A fuse switch module according to claim…” should be amended to recite “The fuse switch module according to claim…” in order to correct the antecedent error for the dependent claims (i.e., claim 1 already provides the antecedent basis for the “fuse switch module”).
Claims 3, 7, and 9: every instance of the clause “the cartridge” should be amended to recite “the rotatable fuse cartridge” so that the claim nomenclature is consistent throughout the claims.
Claims 4-5 and 14: every instance of the clause “the switch module” (e.g., see lines 1-2 of claim 4, lines 1-2 of claim 5, and line 3 of claim 14) should be amended to recite “the fuse switch module” so that the claim nomenclature is consistent with that of the preamble.

Claim 1 Ln.13 and Claim 15 Ln.13: the clause “a switch module open position in which current circulation” should be amended to recite “a switch module open position in which –the-- current circulation” since the limitation is still referring to the “current circulation” introduced in lines 11-12 of the claim.
Claim 1 Ln.16 and Claim 15 Ln.15: the clause “when the cover is closing the aperture” should be amended to recite “when the cover closes the aperture” for grammatical reasons (i.e., the use of active voice over passive voice).
Claim 1 Lns.16-17 and Claim 15 Ln.15: the clause “in the switch closed position” should be amended to recite “in the switch module closed position” so that the claim nomenclature is consistent throughout the claim.
Claim 2 Ln.4: the clause “the cover is closing” should be amended to recite “the cover closes” for the same reason as provided for the objection made to claim 1, line 16.
Claim 3 Ln.5: the clause “the direction of its longitudinal axis” should be amended to recite “a direction of its longitudinal axis” in order to provide the proper antecedent basis for the “direction”.
Claim 4 Lns.4 and 6: the clauses “to enable current circulation” and “to prevent current circulation” should be amended to recite “to enable the current circulation” and “to prevent the current circulation” since both instances are referring to the current circulation introduced in claim 1.

See next page→

Claim 9 Ln.5: the clause “when the cover is closing the aperture” should be amended to recite “when the cover closes the aperture” the same reason as provided for the objection made to claim 1, line 16.
Claim 10 Ln.4: the clause “can rotate about the rotation axis an angle” should be amended to recite “rotates about the rotation axis, and an angle” in order to positively recite the function of rotating about the rotation axis and for grammatical reasons.
Claim 11 Lns.5-6 and 8: the clauses “each conductive blade has”, “a fixed contact and”, and “the respective fixed contact to be” should be amended to recite “each conductive blade of the pair of conductive blades has”, “a fixed contact of the pair of fixed contacts and”, and “the respective fixed contact of the pair of fixed contacts be” for clarity reasons (i.e., establish a clear relationship of the claimed limitations).
Claim 12 Ln.5: the clause “when the cover is closing the aperture” should be amended to recite “when the clover closes the aperture” for the same reason as provided for the objection made to claim 1, line 16.
Claim 14 Lns.3-4: the clause “wherein the protrusion” should be amended to recite “wherein the at least one protrusion” so that the claim nomenclature is consistent throughout the claim.
Claim 14 Lns.4-5: the clause “formed at a wall of the casing and it is accessible from” should be amended to recite “formed at a wall of the casing and being accessible from” for grammatical reasons.

The Office requests Application’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims (i.e., inconsistent claim nomenclature, antecedent basis, grammar, spelling, etc.). Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-9 of U.S. Patent No. 10,892,131 (Referred to as Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Reference Patent anticipate the claims of the instant application. Please see below for the mapping in the table.
Instant Application
Reference Patent: US 10,892,131
1) A fuse switch module, comprising: an electrically insulating casing having an aperture providing access to a casing interior, and a cover installed at the aperture in movable manner for opening the aperture (opening and closing the aperture: scope encompassed by claim 4); a pair of fixed contacts inside the casing; and a rotatable fuse cartridge made of an electrically insulating material inside the casing, wherein the fuse cartridge is adapted for receiving a fuse, so that when the fuse is received in the fuse cartridge, the fuse and the fuse cartridge are jointly rotatable; wherein the fuse cartridge is rotatable between a switch module closed position in which the fuse would be connected with the fixed contacts to enable current circulation through the fuse and the fixed contacts when the fuse is received in the fuse cartridge, and a switch module open position in which current circulation through the fixed contacts is impeded; wherein the cover and the fuse cartridge are configured to engage with each other when the cover is closing the aperture and when the fuse cartridge is in the switch closed position, such that the cover is locked by the fuse scope is encompassed by claim 4 of the reference Patent: the fuse is only accessible in the OPEN position, which means that when the device is in the closed position, the cover and fuse cartridge close the aperture and the cover is locked via the fixed contacts, and thus the cover is prevented from opening due to the conductive blades being locked to the fixed contacts).
A fuse switch module comprising: a pair of fixed contacts and a fuse operable as rotary contact, wherein the fuse is rotatable about a rotation axis that extends through a point located between the fixed contacts, the fuse is rotatable between a closed position, in which the rotary contact fuse is electrically connected to both of the fixed contacts to enable current circulation between the fixed contacts, and an open position, in which the rotary contact fuse is electrically isolated from the pair of fixed contacts to prevent current circulation between the fixed contacts; wherein the fuse has two connection terminals at opposite ends thereof, and wherein the rotation axis extends transversally across the fuse through a point located between the two connection terminals; wherein the fuse switch module further comprises two conductive blades detachably fitted respectively to the two connection terminals of the fuse and wherein the two conductive blades are configured to contact the fixed contacts when the fuse is in the closed position, and wherein each blade of the two conductive blades includes a generally Y-shaped portion such that each blade of the two conductive blades has a double-walled part a fuse cartridge made of an electrically insulating material, wherein the fuse is attached to the fuse cartridge such that the fuse and the fuse cartridge can rotate together, and wherein at least one of the two conductive blades protrudes outside the fuse cartridge.

2) The fuse switch module according to claim 1, further comprising an electrically insulating casing, and wherein the fuse switch module is configured such that the fuse is enclosed within the casing in both the open position and the closed position.

3) The fuse switch module according to claim 2, further comprising a pair of switch wherein the pair of fixed contacts are enclosed within the casing and the switch terminals are respectively connected to the pair of fixed contacts.

4) The fuse switch module according to claim 2, wherein the electrically insulating casing has an aperture and the fuse switch module further comprises a cover mounted on the electrically insulating casing for covering the aperture, and wherein the cover is movable to provide access to a casing interior through the aperture, and wherein the fuse switch module is configured such that the fuse can be extracted out of the electrically insulating casing through the aperture when the fuse is in the open position.
the fuse cartridge is rotatable about a rotation axis located in-between the fixed contacts and transversal to a longitudinal axis of the fuse cartridge (scope encompassed by claim 1), and wherein the fuse cartridge can rotate (encompassed by claims 1 and 8) about the rotation axis an angle between the switch module closed and open positions, and wherein the angle is within the range 45°-90°.
the fuse can rotate about the rotation axis by an angle within the range 45°-90° from the closed position to the open position.
wherein the angle is 90°.
9) The fuse switch module according to claim 8, wherein the angle is 90°.


Allowable Subject Matter

Claims 1-17 would be allowed, subject to Applicant overcoming the double patenting rejection and subject to the obviation of the objections noted above.

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1 and 15, and at least in part, because claims 1 and 15 recite the limitations:
See next page→

(Claim 15) “wherein the cover and the fuse cartridge are configured to engage with each other, when the cover is closing the aperture and when the fuse cartridge is in the switch closed position, such that the cover is locked by the fuse cartridge and opening of the cover is impeded”
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1 and 15, are believed to render said claims 1 and 15, and all claims depending therefrom (claims 2-14 and 16-17) allowable over the prior art references of record, taken either alone or in combination, subject to Applicant overcoming the double patenting rejection and the claim objections noted above.
Regarding claim 1, Ventura (US 8310333) is believed to be the closest prior art reference of record. Ventura discloses (Figs.1-11) a fuse switch module, comprising: an electrically insulating casing (104) having an aperture (116) providing access to a casing interior (Figs.4, 7, and 9-11: the interior space of the casing 104 defines the casing interior), and a cover (See Figure Below) installed at the aperture (116) in movable manner for opening (See Fig.11) and closing (See Fig.7) the aperture (116); a pair of fixed contacts (132 and 134) inside the casing (104); and a rotatable fuse cartridge (155) made of an electrically insulating material (Col.5 Ln.42) inside the casing (104), wherein the fuse cartridge (155) is adapted for receiving a fuse (120), so that when the fuse (120) is received in the fuse cartridge (155), the fuse (120) and the fuse cartridge (155) are jointly rotatable (See Figs.9-11); wherein the fuse cartridge (155) is rotatable between a switch module closed position (See Figs.4 and 7) in which the fuse (120) would be connected with the fixed contacts (132 and 134) to enable current circulation through the fuse (120) and the 

    PNG
    media_image1.png
    651
    813
    media_image1.png
    Greyscale

However, Ventura fails to disclose, at least, the aforementioned allowable limitations of claim 1.
Regarding claim 15, Ventura (US 8310333) is also believed to be the closest prior art reference of record, and will thus have the same deficiencies as noted above.
In the European Search Opinion filed at the EPO on January 10, 2020, the Search Opinion also cites that all of the claims of the instant application as being allowable.
The remaining prior art references of record teach other fuse switch modules with a rotatable fuse cartridge.  However, absent impermissible hindsight and/or without rendering the .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other fuse switch modules (US 20120056708, US 9136083, US 20140009255, US 20130187747, US 20130133716, US 20080048819, US 20050285710, US 6794979, US 6759939, US 6727797, US 4559504) with a rotatable fuse cartridge, as noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

See next page→





/STEPHEN S SUL/Primary Examiner, Art Unit 2835